Title: To Alexander Hamilton from Joseph Nourse, 30 December 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury Department,Register’s Office 30th. Decr. 1793
Sir

I have the honor to enclose a Certificate of the Sums issuable from the Treasury of the United States for the payment of interest becoming due to the Several Creditors on the Books of the Treasury on the 31st. of December 1793 and to the trustees for the redemption of the Public Debt for Interest arising to the same period upon the Stock Standing in their names and in the name of Samuel Meredith in trust for the United States, vizt.—


 To the several Creditors
279 765 18


 To the Trustees for the redemption of the Public Debt
16 074 11


  Total sum issuable
295 839 29


With the greatest respect   I am Sir,   Your Mo. ob. hb. Servt.

Jos. Nourse Rgr.
Honble. Alexander Hamilton Esqr.Secr. of the Treasury

